FILED
                                                                          United States Court of Appeals
                                        PUBLISH                                   Tenth Circuit

                      UNITED STATES COURT OF APPEALS                             April 15, 2015
                                                                              Elisabeth A. Shumaker
                              FOR THE TENTH CIRCUIT                               Clerk of Court
                          _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 14-3041

LESTER RAY NICHOLS,

      Defendant - Appellant.
                      _________________________________

                                       ORDER
                          _________________________________

Before BRISCOE, Chief Judge, KELLY, LUCERO, HARTZ, TYMKOVICH,
GORSUCH, HOLMES, MATHESON, BACHARACH, PHILLIPS, MCHUGH, and
MORITZ, Circuit Judges.
                    _________________________________

       This matter is before the court on the appellant’s Petition for Rehearing En Banc.

We also have a response from the government. Upon consideration of the implicit request

for panel rehearing contained in the petition, the request is denied by a majority of the

original panel members.

       The en banc petition was also transmitted to all of the judges of the court who are

in regular active service. Upon review, a poll was called, and a majority of the active

judges voted to deny the en banc suggestion. Consequently, that request is likewise

denied. Judges Lucero, Gorsuch, Matheson and Moritz would grant the en banc petition.
       Judges Lucero and Gorsuch have written separately in dissent from the denial of

the petition.


                                            Entered for the Court



                                            ELISABETH A. SHUMAKER, Clerk




                                               2
14-3041, United States v. Nichols (Lucero, J., dissenting from the denial of rehearing
en banc)

       I dissent from the denial of rehearing en banc because a recent Eighth Circuit

decision creates a circuit split regarding the applicability of SORNA’s notice provisions

to offenders who leave the country. Compare United States v. Lunsford, 725 F.3d 859,

860 (8th Cir. 2013), with United States v. Murphy, 664 F.3d 798, 799 (10th Cir. 2011). I

continue to hold the view that Murphy was incorrectly decided for the reasons stated in

my dissent from that case. See id. at 804-08 (Lucero, J., dissenting). Correcting this

circuit split is a matter of exceptional importance given the express purpose of Congress

in enacting SORNA to remedy “a wide disparity among State registration requirements

and notification obligations for sex offenders.” H.R. Rep. No. 109-218(I), at 23 (2005).

       The facts of Lunsford and this case illustrate why our current jurisprudence runs

directly against the stated intent of Congress. In both cases, the appellants moved

directly from the Kansas City metropolitan area to the Philippines. Lunsford had lived in

the Missouri side of the metropolis and was not required to update his Missouri

registration to reflect his move out of the country. Lunsford, 725 F.3d at 860. But

Nichols, who had lived just across the river in Kansas, was brought back to the United

States and sentenced to prison for failing to update his Kansas registration. United States

v. Nichols, 775 F.3d 1225, 1227 (10th Cir. 2014). We have simply replaced a “wide

disparity among State registration requirements” with a wide disparity among Circuit

registration requirements. In doing so, we thwart the intent of Congress and needlessly

complicate an already complicated law.
      Additionally, I agree with Judge Gorsuch that the Constitution demands something

more than an “intelligible principle” when Congress delegates its power to define crimes

to the executive branch agency charged with prosecuting those crimes. Moreover, I agree

that it is questionable whether SORNA even includes an “intelligible principle” to guide

the Attorney General’s discretion to apply SORNA’s provisions to pre-Act offenders. I

would address this issue in en banc rehearing as well.




                                            2
No. 14-3041, United States v. Nichols

GORSUCH, Circuit Judge, dissenting from the denial of rehearing en banc.

      A circuit split lingers here. First to approach the question, this circuit

interpreted 42 U.S.C. § 16913 as requiring sex offenders to notify authorities if

they plan to leave the country. United States v. Murphy, 664 F.3d 798, 801-02

(10th Cir. 2011). In a later opinion the Eighth Circuit gave thoughtful

consideration to this interpretation of the statute but came to the opposite view.

United States v. Lunsford, 725 F.3d 859, 861-82 (8th Cir. 2013); see also Murphy,

664 F.3d at 805 (Lucero, J., dissenting). In denying rehearing today to reconsider

this court’s position in light of Lunsford’s learning, we leave those who seek a

resolution of the circuit split to travel other avenues. Murphy and Lunsford

articulate both sides of the split admirably and there’s no need for further

amplification here, only resolution somewhere.

      Beyond this matter of statutory interpretation, though, lies a constitutional

question that deserves more notice. If the separation of powers means anything, it

must mean that the prosecutor isn’t allowed to define the crimes he gets to

enforce. Yet, that’s precisely the arrangement the Sex Offender Registration and

Notification Act purports to allow in this case and a great many more like it. In

§ 16913(d), Congress left it to the Attorney General to decide whether and on

what terms sex offenders convicted before the date of SORNA’s enactment should

be required to register their location or face another criminal conviction. So

unusual is this delegation of legislative authority that to find an analogue you
might have to look back to the time Congress asked the President to devise a code

of “fair competition” for the poultry business — a delegation of legislative

authority the Supreme Court unanimously rejected and Justice Cardozo called

“unconfined and vagrant,” a “delegation running riot.” A.L.A. Schechter Poultry

Corp. v. United States, 295 U.S. 495, 551, 553 (1935) (Cardozo, J., concurring).

Even then you could be excused for thinking the delegation before us a good deal

less cooped or caged than that one. After all, it doesn’t just grant some alphabet

soup agency the power to write rules about the chicken trade. It invests in the

nation’s chief prosecutor the authority to devise a criminal code governing a half-

million people.

      When it comes to sex offenders convicted after SORNA’s enactment, the

statute is exquisitely detailed. It divides those persons into three tiers based on

the seriousness of their offense. 42 U.S.C. § 16911. It specifies which sex

offenses place offenders in which tiers. Id. It requires tier I offenders to register

their location for 15 years; tier II offenders to do so for 25 years; and tier III

offenders to carry on registering for life. Id. § 16915. It explains what conditions

merit reducing the registration period. Id. § 16915(b)(1). On and on it goes for

22 pages.

      But none of this automatically applies to Mr. Lester Nichols and others

convicted of sex offenses before the Act’s passage. Instead, when it comes to

past offenders, the Act says just this:


                                           2
       The Attorney General shall have the authority to specify the applicability of
       the requirements of this subchapter to sex offenders convicted before the
       enactment of this chapter . . . and to prescribe rules for registration of any
       such sex offender. 42 U.S.C. § 16913(d).

Yes, that’s it.

       As the government acknowledges, this language leaves the Attorney

General free to do nothing: the law “does not require the Attorney General to act

within a certain time frame or by a date certain; it does not require him to act at

all.” Brief for the United States at 23-24, Reynolds v. United States, 132 S. Ct.

975 (2012) (No. 10-6549). Alternatively, “[u]nder his delegated authority in

Subsection (d), the Attorney General could” require all past offenders to register

or “require some but not all to register.” Id. at 24-25. Or, alternatively still, he

could require those forced to register to “comply with some but not all of the

registration requirements” applicable to future offenders in order to adapt the law

as he thinks best for past offenders. Id. After all, the statute grants the Attorney

General authority to specify the applicability not of the Act as a whole, one way

or another, but to specify the applicability of each of the various “requirements”

contained within the Act — and Congress well knew the difference. Compare 42

U.S.C. § 16912(b) (explaining that the Attorney General shall “interpret and

implement this subchapter”), with id. § 16913(d) (providing the Attorney General

authority “to specify the applicability of the requirements of this subchapter”).

Even then, the Attorney General remains free to “change his mind at any given



                                          3
time or over the course of different administrations.” Brief for the United States,

supra, at 23-24. Given all this, it’s perhaps unsurprising how many circuits and

commentators have observed that the degree of discretion invested in the Attorney

General here is vast.1 It is so vast, in fact, that some (including the government

itself) once suggested a narrower interpretation of § 16913(d) would make more

sense of the statute. See id.; Reynolds, 132 S. Ct. at 986 (Scalia, J., dissenting).

      A majority of the Supreme Court, however, carefully considered and

rejected any alternative reading and made plain that, as a matter of statutory

interpretation, SORNA’s retroactive application hinges on the Attorney General.

The Court explained that Congress chose this course as its solution for the many

“problems” associated with trying “to apply [SORNA’s] registration requirements

to pre-Act offenders” who were at the time subject to a “patchwork of pre-

existing state systems.” Reynolds, 132 S. Ct. at 981. The power delegated to the

      1
         See, e.g., United States v. Rickett, 535 F. App’x 668, 673 (10th Cir. 2013)
(“As written, § 16913(d) gives the Attorney General discretion to decide whether
and how SORNA should be applied retroactively.”); United States v. DeJarnette,
741 F.3d 971, 981 (9th Cir. 2013) (“[W]e see no reason to assume that the
Attorney General was mandated to apply all of SORNA’s registration
requirements to all pre-Act offenders.”); United States v. Johnson, 632 F.3d 912,
923 (5th Cir. 2011) (“This language is not ambiguous. Following the plain
meaning rule, this phrase delegates to the Attorney General the decision of
whether and how the SORNA registration requirements apply to offenders with
pre-enactment convictions.”); United States v. Madera, 528 F.3d 852, 858 (11th
Cir. 2008) (“Subsection (d) . . . granted the Attorney General unfettered discretion
to determine both how and whether SORNA was to be retroactively applied.”);
see also Steven G. Calabresi & Gary Lawson, The Rule of Law as a Law of Law,
90 Notre Dame L. Rev. 483, 485 (2014); Reem Sadik, Comment, Passing the
Torch but Sailing too Close to the Wind, 6 Legis. & Pol’y Brief 295, 298 (2014).

                                          4
Attorney General, the Court said, is sort of like a directive telling the

Commissioner of Major League Baseball that he has “the authority to specify the

applicability” of a stringent minor league drug testing policy to major league

players: “we should think that the minor league policy would not apply unless

and until the Commissioner so specified” whether and how it should be applied to

meet the needs of a similar but different league. Id. As written, the statute

demonstrates Congress thought that past offenders could “warrant[] different

federal registration treatment” than future offenders. Id. Even among pre-Act

offenders, the statute contemplates the possibility of “different federal registration

treatment of different categories of pre-Act offenders.” Id. In short, Congress

thought it a “desirable solution” to ask “the Department of Justice . . . to examine

these pre-Act offender problems” and specify “new registration requirements” for

them. Id.

      The Court acknowledged that a statute investing so much authority in the

Attorney General inevitably raises with it separation of powers questions. But,

the Court said, it would leave those questions for another day. Id. Justices Scalia

and Ginsburg went further, expressing concern that the law “sail[s] close to the

wind.” Id. at 986 (Scalia, J., dissenting). The day to decide the constitutional

question the Court left open is now upon us. And, as it turns out, the statute

doesn’t just sail close to the wind. It sails right into it.




                                            5
                                           *

      Article I § 1 provides that “[a]ll legislative powers herein granted shall be

vested in a Congress of the United States.” U.S. Const. art. I, § 1. Many times

over and in cases stretching back to the founding the Supreme Court has held that

this language limits the ability of Congress to delegate its legislative power to the

Executive. See Whitman v. Am. Trucking Ass’ns, 531 U.S. 457 (2001). There’s

ample evidence, too, that the framers of the Constitution thought the

compartmentalization of legislative power not just a tool of good government or

necessary to protect the authority of Congress from encroachment by the

Executive but essential to the preservation of the people’s liberty. As Madison

put it, “[n]o political truth is . . . stamped with the authority of more enlightened

patrons of liberty” than the separation of powers because “[t]he accumulation of

all powers, legislative, executive, and judiciary in the same hands . . . may justly

be pronounced the very definition of tyranny.” The Federalist No. 47, at 298

(James Madison) (Clinton Rossiter ed., 1961). By separating the lawmaking and

law enforcement functions, the framers sought to thwart the ability of an

individual or group to exercise arbitrary or absolute power. And by restricting

lawmaking to one branch and forcing any legislation to endure bicameralism and

presentment, the framers sought to make the task of lawmaking more arduous

still. These structural impediments to lawmaking were no bugs in the system but

the point of the design: a deliberate and jealous effort to preserve room for


                                           6
individual liberty. See, e.g., Dep’t of Transp. v. Ass’n of Am. Railroads, 135 S.

Ct. 1225, 1237 (2015) (Alito, J., concurring) (“The principle that Congress cannot

delegate away its vested power exists to protect liberty.”).

      Without a doubt, the framers’ concerns about the delegation of legislative

power had a great deal to do with the criminal law. The framers worried that

placing the power to legislate, prosecute, and jail in the hands of the Executive

would invite the sort of tyranny they experienced at the hands of a whimsical

king. Their endorsement of the separation of powers was predicated on the view

that “[t]he inefficiency associated with [it] serves a valuable” liberty-preserving

“function, and, in the context of criminal law, no other mechanism provides a

substitute.” Rachel E. Barkow, Separation of Powers and the Criminal Law, 58

Stan. L. Rev. 989, 1011-17, 1031 (2006).

      So it is that “to abandon openly the nondelegation doctrine [would be] to

abandon openly a substantial portion of the foundation of American representative

government.” Gary Lawson, Delegation and Original Meaning, 88 Va. L. Rev.

327, 332 (2002). Neither is it so much that bureaucrats might do a “bad job as

our effective legislators” as that “they are neither elected nor reelected, and are

controlled only spasmodically by officials who are.” John Hart Ely, Democracy

and Distrust 131 (1980). 2

      2
         For other excellent works along these and related lines, see Philip
Hamburger, Is Administrative Law Unlawful? 377 (2014); Bogdan Iancu,
Legislative Delegation: The Erosion of Normative Limits in Modern

                                          7
      Of course all this invites the question: how do you know an impermissible

delegation of legislative authority when you see it? By its own telling, the Court

has had a hard time devising a satisfying answer. See, e.g., Wayman v. Southard,

23 U.S. (10 Wheat) 1, 42 (1825) (“[T]he precise boundary of this power is a

subject of delicate and difficult inquiry. . . .”). But the difficulty of the inquiry

doesn’t mean it isn’t worth the effort. After all, at stake here isn’t just the

balance of power between the political branches who might be assumed capable

of fighting it out among themselves. At stake is the principle that the scope of

individual liberty may be reduced only according to the deliberately difficult

processes prescribed by the Constitution, a principle that may not be fully

vindicated without the intervention of the courts. And “[a]bdication of

responsibility is not part of the constitutional design.” Clinton v. City of New

York, 524 U.S. 417, 452 (1998) (Kennedy, J., concurring). 3


Constitutionalism 222 (2012); Martin Redish, The Constitution as Political
Structure 16 (1995); David Schoenbrod, Power Without Responsibility 181
(1993); Ernest Gellhorn, Returning to First Principles, 36 Am. U. L. Rev. 345,
352 (1987); Paul Gewirtz, The Courts, Congress, and Executive Policy-Making:
Notes on Three Doctrines, 40 Law & Contemp. Probs. 46, 49-65 (1976); Marci A.
Hamilton, Representation and Nondelegation: Back to Basics, 20 Cardozo L.
Rev. 807, 822 (1999); Carl McGowan, Congress, Court, and Control of Delegated
Power, 77 Colum. L. Rev. 1119, 1127-30 (1977); Bernard Schwartz, Of
Administrators and Philosopher-Kings: The Republic, The Laws, and Delegations
of Power, 72 Nw. U. L. Rev. 443, 457 (1978); Nadine Strossen, Delegation as a
Threat to Liberty, 20 Cardozo L. Rev. 861, 861 (1999).
      3
        See also, e.g., Ass’n of Am. Railroads, 135 S. Ct. at 1237 (Alito, J.,
concurring) (“[T]he inherent difficulty of line-drawing is no excuse for not
enforcing the Constitution.”); id. at 1246 (Thomas, J., concurring in the

                                            8
      Besides, putting the pieces together it turns out we do know a few things.

      We know, for example, that Congress can leave “details” to the Executive.

Congress can’t punt to the President the job of devising a competition code for

the chicken industry. Schechter Poultry, 295 U.S. at 531. Such widely applicable

rules governing private conduct must be enacted by the Legislature. But once

Congress enacts a detailed statutory scheme on its own — once it says, for

example, that margarine manufacturers must pay a tax and place a stamp on their

packages showing the tax has been paid — Congress may leave to the President

“details” like designing an appropriate tax stamp. In re Kollock, 165 U.S. 526,

533 (1897); see also, e.g., Currin v. Wallace, 306 U.S. 1, 15 (1939); United States

v. Shreveport Grain & Elevator Co., 287 U.S. 77, 85 (1932).

      Of course, defining what qualifies as a detail is itself no detail. But

whether or not something fairly denominated a detail is involved, we also know

Congress may pass legislation the operation of which is conditioned on a factual

finding by the President. So, for example, Congress may direct the President to

lift a statutorily imposed trade embargo against Great Britain if he determines as a


judgment) (explaining that enforcing the separation of powers “is no less
important for its difficulty”); Louis L. Jaffe, An Essay on Delegation of
Legislative Power, 47 Colum. L. Rev. 561, 577 (1947) (“[N]early every doctrine
of constitutional limitation has been attacked as vague. Essentially the charges go
to the institution of judicial review as we have it rather than specifically to the
delegation doctrine.”); Antonin Scalia, A Note on the Benzene Case, Reg., July-
Aug. 1980, at 25, 28 (“So even with all its Frankenstein-like warts, knobs, and
(concededly) dangers, the unconstitutional delegation doctrine is worth hewing
from the ice.”).

                                          9
factual matter that it is no longer violating the United States’s neutrality. See

Cargo of the Brig Aurora v. United States, 11 U.S. 382, 388 (1813); see also, e.g.,

Marshall Field & Co. v. Clark, 143 U.S. 649, 692-93 (1892). That’s clearly no

trivial question the President may answer. But answer it he may so long as a

clear legislative consequence follows from his factual finding.

      While these are the most traditional delegation tests — is it a detail? do we

have a clear legislative consequence hinging on a factual finding? — in more

recent times the Court has gone further, allowing legislation to stand so long as it

contains an “intelligible principle” to guide the exercise of Executive discretion.

J.W. Hampton, Jr. & Co. v. United States, 276 U.S. 394, 409 (1928). How

intelligible the “intelligible principle” must be to pass muster is much debated. 4

But we know, by way of example, that Congress may ask the EPA to set national

air quality standards which are “requisite to protect the public health” subject to

“an adequate margin of safety” because, as used in the statute, the term

“requisite” demands a standard neither higher nor lower than necessary to meet




      4
         See, e.g., Ass’n of Am. Railroads, 135 S. Ct. at 1246 (Thomas, J.,
concurring in the judgment); Mistretta v. United States, 488 U.S. 361, 415-17
(1989) (Scalia, J., dissenting); David Schoenbrod, The Delegation Doctrine:
Could the Court Give It Substance?, 83 Mich. L. Rev. 1223, 1224 (1985) (“Since
the early part of this century, the Court has said in essence that a statute may be
vague so long as it is either not too vague or no vaguer than necessary.”);
Lawson, supra, at 329 (asserting that the Court has “found intelligible principles
where less discerning readers find gibberish”); see also supra n.2 (additional
authorities discussing this question).

                                          10
the legislatively directed objective of protecting the public health with an

adequate margin of safety. Whitman, 531 U.S. at 473, 476.

      Still, the Court has never expressly held that an intelligible principle alone

suffices to save a putative delegation when the criminal law is involved. See

Touby, 500 U.S. at 165-66. To be sure, the Court has applied the intelligible

principle test to regulations that may be enforceable through criminal penalties.

See, e.g., United States v. O’Hagan, 521 U.S. 642, 695 n.10 (1997); Yakus v.

United States, 321 U.S. 421, 424-25 (1944). But the Court hasn’t endorsed the

test in anything like the situation we face — legislation leaving it to the nation’s

top prosecutor to specify whether and how a federal criminal law should be

applied to a class of a half-million individuals. In fact, the Court has repeatedly

and long suggested that in the criminal context Congress must provide more

“meaningful[]” guidance than an “intelligible principle.” Touby, 500 U.S. at 166;

Fahey v. Mallonee, 332 U.S. 245, 249-50 (1947); see also, e.g., United States v.

Robel, 389 U.S. 258, 272-73 (1967) (Brennan, J., concurring); Barenblatt v.

United States, 360 U.S. 109, 140 n.7 (1959) (Black, J., dissenting); cf. United

States v. Grimaud, 220 U.S. 506, 517 (1911); United States v. Eaton, 144 U.S.

677, 687-88 (1892).

      It’s easy enough to see why a stricter rule would apply in the criminal

arena. The criminal conviction and sentence represent the ultimate intrusions on

personal liberty and carry with them the stigma of the community’s collective


                                          11
condemnation — something quite different than holding someone liable for a

money judgment because he turns out to be the lowest cost avoider. See, e.g.,

Henry M. Hart, Jr., The Aims of the Criminal Law, 23 Law & Contemp. Prob. 401,

404 (1958); William J. Stuntz, Substance, Process, and the Civil-Criminal Line, 7

J. Contemp. Legal Issues 1, 26 (1996). Indeed, the law routinely demands clearer

legislative direction in the criminal context than it does in the civil and it would

hardly be odd to think it might do the same here. See, e.g., Whitman v. United

States, 135 S. Ct. 352, 353 (2014) (Scalia, J., statement respecting the denial of

certiorari). When it comes to legislative delegations we’ve seen, too, that the

framers’ attention to the separation of powers was driven by a particular concern

about individual liberty and even more especially by a fear of endowing one set of

hands with the power to create and enforce criminal sanctions. And might not

that concern take on special prominence today, in an age when federal law

contains so many crimes — and so many created by executive regulation — that

scholars no longer try to keep count and actually debate their number? See John

C. Coffee, Jr., Does “Unlawful” Mean “Criminal”?: Reflections on the

Disappearing Tort/Crime Distinction in American Law, 71 B.U. L. Rev. 193, 216

(1991) (estimating that over 300,000 federal criminal regulations are on the

books).

      Recently, the Supreme Court has suggested what a more “meaningful”

standard might look like in the criminal context. See Touby, 500 U.S. at 166-67.


                                          12
Its discussion came in the course of a challenge to the Controlled Substances Act

— legislation permitting the Attorney General to schedule various drugs as

controlled substances, rendering their possession by unauthorized persons illegal.

The Court allowed the law to stand, but instead of applying the intelligible

principle test alone it proceeded to stress the presence and importance of certain

specific statutory features. First, the Court explained, to schedule a drug as a

controlled substance the Executive had to find that the drug posed an “imminent

hazard” to public safety. Id. at 166. Second, when making that determination,

the Court noted, the Executive had to consider the drug’s “history and current

pattern of abuse,” “[t]he scope, duration, and significance of abuse,” and “[w]hat,

if any, risk there is to the public health.” Id. Third, the law required a further

factual finding that the drug in question “has a high potential for abuse,” “has no

currently accepted medical use in treatment in the United States,” and “[t]here is

a lack of accepted safety for use of the drug . . . under medical supervision.” Id.

at 167.

      Here we see strains of a more traditional delegation jurisprudence, one

permitting Congress to enact rules the operation of which is premised on the

Executive’s factual findings. Indeed, distilling Touby to its essence, at least three

“meaningful” limitations emerge: (1) Congress must set forth a clear and

generally applicable rule (unauthorized persons may not possess the drug) that (2)

hinges on a factual determination by the Executive (does the drug pose an


                                          13
imminent hazard?) and (3) the statute provides criteria the Executive must employ

when making its finding (does the drug in question currently have an accepted

medical use?). These three criteria could easily be applied to most any delegation

challenge in the criminal context and provide the more meaningful standard the

Court has long sought. In fact, since Touby a number of courts of appeals have

employed something very much like them when assessing delegation challenges

to federal criminal statutes. See United States v. Amirnazmi, 645 F.3d 564, 576-

77 (3d Cir. 2011); United States v. Dhafir, 461 F.3d 211, 216-17 (2d Cir. 2006);

United States v. Arch Trading Co., 987 F.2d 1087, 1093-94 (4th Cir. 1993).

                                         *

      With that much guidance about delegation doctrine in hand, a few things

come clear when we return to the statute before us. For one, it’s easy enough to

see the similarities between our case and Schechter Poultry where the Court held

Article I violated. Here as there Congress pointed to a problem that needed fixing

and more or less told the Executive to go forth and figure it out. Meanwhile, it’s

hard to see how ours might be likened to any of the cases turning away delegation

challenges.

      True, some might try to pass off the question of SORNA’s applicability to

past offenders as a mere “detail.” But the statute before us leaves the Attorney

General with “unfettered discretion to determine both how and whether SORNA

[is] to be retroactively applied” to a half-million individuals under threat of


                                          14
criminal prosecution from his own deputies. Madera, 528 F.3d at 858. And

however far you want to bend the boundaries of what qualifies as a “detail” it’s

hard to see how that might qualify. Our case just isn’t anything like your

grandfather’s tax stamp challenge.

      Fair enough, some might respond, but sex offenders are so unpopular that

there’s little chance an Attorney General would do anything other than apply

SORNA retroactively to the fullest extent possible. Maybe there is no legislative

mandate — conditional or otherwise — requiring him to follow this course, but

there might as well be. A reply along these lines seems a likely enough answer to

the question what a politically attuned Attorney General would do when the hot

potato is passed his way. But it also seems an unlikely answer to the question

whether Congress may constitutionally pass the potato in the first place. After

all, in a delegation challenge the question isn’t whether the Executive is likely to

exercise the delegation in one way or another but whether Congress is empowered

to delegate the decision at all. See Whitman, 531 U.S. at 472-73 (“The very

choice of which portion of the power to exercise . . . would itself be an exercise

of the forbidden legislative authority.”). Indeed, the logic at play here would

serve to ensconce even the most extreme and obviously unconstitutional

delegations only because of a judicial intuition about contemporary political

pressures. And not only do unelected judges make for notoriously poor political




                                         15
pundits: ours is supposed to be an independent judiciary making decisions on the

legal merits without respect to the vagaries of shifting political winds.

      Others still might claim an “intelligible principle” can be rummaged out of

SORNA’s preamble — a provision that expresses Congress’s wish to “protect the

public from sex offenders and offenders against children” by establishing “a

comprehensive national system for the registration of those offenders.” 42 U.S.C.

§ 16901. But Supreme Court cases rejecting delegation challenges on intelligible

principle grounds don’t usually rest on policy objectives voiced in a statute’s

preamble. See, e.g., Panama Refining Co. v. Ryan, 293 U.S. 388, 417-19 (1935)

(finding a statute’s general policy statement insufficient because the “general

outline of policy contains nothing as to the circumstances or conditions in which”

the delegation should be exercised, id. at 417). To be sure, the Court has

sometimes gone so far as to suggest that Congress need only “clearly delineate[]

the general policy” to guide an agency’s conduct. Mistretta, 488 U.S. at 372-73.

But this language usually seems to cover situations in which the legislative grant

of discretion is tied to specific statutory provisions that expressly direct the

exercise of that discretion. See, e.g., id. at 375-76 (containing a direct link

between discretion and direction); Yakus, 321 U.S. at 420-21 (same). Even in

National Broadcasting Co. v. United States, 319 U.S. 190 (1943), perhaps one of

the most ambitious uses of the intelligible principle test, the Court interpreted the

statute granting the Executive discretion to regulate radio in the “public interest”


                                           16
as requiring him to exercise that discretion in ways that “encourage the larger and

more effective use of radio.” Id. at 216. Meanwhile, no comparable guidance

exists here for § 16913(d) “specifie[s] no governing standard whatsoever.”

Calabresi & Lawson, supra n.1, at 485.

      Requiring a direct statutory link between discretion and direction makes

sense too. After all, as the Court has acknowledged in recent years, it is most

assuredly wrong to assume that “whatever” seems to further a “statute’s primary

objective must be the law.” Rodriguez v. United States, 480 U.S. 522, 526 (1987)

(emphasis omitted). Legislation is the art of compromise and few (if any) statutes

pursue a single preambulatory purpose without condition, subtlety, or exception.

Id. at 525-26; see also United States v. Rentz, 777 F.3d 1105, 1113 (10th Cir.

2015) (en banc); John F. Manning, What Divides Textualists from Purposivists?,

106 Colum. L. Rev. 70, 104 (2006). For precisely these reasons, when it comes to

the business of statutory interpretation it is usually the more specific and not the

more general or aspirational direction that controls. See, e.g., Radzanower v.

Touche Ross & Co., 426 U.S. 148, 153 (1976).

      Our case illustrates the point. SORNA’s prefatory provision expressing the

desire to protect children and create a nationwide registration requirement hardly

establishes that the statute meant to do so always and in every particular without

exception or at any cost. In fact, SORNA is replete with examples of compromise

even when it comes to future offenders. Congress indicated that some future


                                          17
offenders may be exempt from its registration requirements if they committed

certain kinds of sex offenses but not others. 42 U.S.C. § 16911(5)(C), (7)(A),

(7)(B), (8). Registration is required for life for some offenders but lesser periods

for others. Id. § 16915(a). These periods can be reduced on good behavior. Id.

§ 16915(b)(1). In these circumstances, it would seem strange to suppose that the

statute’s prefatory statement of purpose — or, for that matter, provisions of the

law discussing the treatment of future offenders — provides intelligible guidance

for the Attorney General’s treatment of past offenders. Especially when Congress

went on to address past offenders specifically, exempted them from the automatic

application of any of the statute’s registration requirements, and left their

treatment to the Attorney General.

      Separately but relatedly, the Supreme Court has instructed that under the

intelligible principle test “the degree of agency discretion that is acceptable varies

according to the scope of the power congressionally conferred.” Whitman, 531

U.S. at 475. Faint echos of detail doctrine can be found here: less direction may

be required when Congress leaves it to the Executive to define what constitutes a

“country elevator[]” and more may be required when Congress seeks to endow the

Executive with the power to create regulations that affect the national economy.

Id. So even assuming that a preamble detached from the provision granting

discretion to the Executive might suffice to supply an intelligible principle in

some circumstances, it certainly won’t always. And once again it’s hard to see


                                          18
how the discretion conferred here is anything less than extraordinary — in its

breadth (allowing the Attorney General to apply none, some, or all of SORNA’s

requirements to none, some, or all past offenders), in its subject matter

(effectively defining a new crime), in its chosen delegate (the nation’s top

prosecutor), and in the number of people affected (half a million). All factors

suggesting more, not less, guidance is required.

      Neither is it any answer to say that, though the Attorney General wants for

any intelligible principle to guide him in deciding which requirements to impose

on which past offenders, at least his discretion finds some boundaries in the

statute (he cannot exceed the full application of all of SORNA’s requirements).

Delegation doctrine teaches that Congress must set both the “boundaries” of the

Executive’s discretion and supply an “intelligible principle” for the exercise of

that discretion within those boundaries. Mistretta, 488 U.S. at 372-73. After all

and again, the point of the delegation doctrine isn’t so much that some poor

Executive agent tasked with the thankless job will necessarily perform poorly

within the bounds and metes of the discretion set for him. It is that decoupling

the exercise of his discretion so much from legislative direction deprives the

people of the structural protections guaranteed by the first section of the first

article of the Constitution.




                                          19
      There remains much less room still for debate about the proper outcome of

this case when the “intelligible principle” test gives way to a more “meaningful”

one in the criminal setting. After all, SORNA’s delegation contains none of the

three factors that Touby found reassuring and that circuit courts have since used

to assess delegation challenges in the criminal context. First, the statute provides

no generally applicable rule for past offenders for the Attorney General to follow

contingent only on specified factual findings. Rather, the Attorney General may

apply all, some or none of the requirements of the Act however he sees fit.

Second, the statute requires no factual findings of the Attorney General of any

kind. Third, it offers no guidance about these non-existent factual findings.

      To be sure, Congress could have easily written a statute with such

constraints, and to remedy the delegation problem here it might still. For

example, Congress could have tasked the Attorney General with the job of

determining what factors correlate with recidivism or present an unreasonable

danger to the public and make his determinations based on those considerations.

When deciding which past offenders should be required to register Congress

could have required the Attorney General to examine, as well, factors like the

recency of the violation; the nature of the sex offense; the number of past

violations; the offender’s age, family, residential, or occupational circumstances;

or the offender’s mental or physical health — or banned consideration of any of

these factors. It’s easy to imagine all sorts of ways Congress might have


                                         20
constrained — and might still constrain — the Attorney General’s discretion in

ways parallel to Touby. But and by the government’s own admission, we have

nothing of the kind here. And that leaves us well outside the ballpark when it

comes to satisfying Touby’s test. Indeed, you might wonder if we are even on

Yawkey Way. See Sadik, supra n.1, at 298 (arguing that SORNA fails Touby’s

test).

         Delegation doctrine may not be the easiest to tease out and it has been some

time since the Court has held a statute to cross the line. But it has also been some

time since the courts have encountered a statute like this one — one that, if

allowed to stand, would require the Judiciary to endorse the notion that Congress

may effectively pass off to the prosecutor the job of defining the very crime he is

responsible for enforcing. By any plausible measure we might apply that is a

delegation run riot, a result inimical to the people’s liberty and our constitutional

design.




                                           21